PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/374,653
Filing Date: 3 Apr 2019
Appellant(s): Gupta et al.



__________________
Michael L. Gencarella
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The appellant argues in, item (i), the limitation: “writing a first data stripe from a first data segment across a first plurality of blades comprising blades of heterogeneous total amounts of the solid-state storage memory capacity per blade”, stating that the reference does not teach a heterogeneous total amounts of solid-state storage memory capacity per blade. 
	The term “total capacity” does not show up in the specification, but “effective available capacity of the addressable fast-write storage” is in [0058] and certain used capacity and addressable fast-write capacity is in [0061]. As rejected and explained in the response to arguments section of the previous action, due to the page stripes being of different sizes and construction (RAID 1 or 5 and stripes of 10, 9 or 8 units, Frost et al. Col. 10 lines 45-51 and Col. 21 lines 54-66) being stored across the blades, the total amount of free capacity will be different and the total amount of used capacity will be different. This interpretation of total capacity is in line with the terms in the specification such as effective available capacity (total free capacity) and certain used capacity (used capacity). Further the examiner made the argument about different blades having different amounts of bad blocks (Col. 18 lines 25-27 of Frost et al.), therefore having different amounts of usable memory. This is also supported by the specification in terms like addressable capacity (total capacity of non-bad blocks).

	The applicant’s arguments in items (ii) and (iii), reference the 103 motivation and response to arguments made by the examiner in the previous office action, but are directed to the same issues described directly above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.